                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12       LEGALFORCE RAPC WORLDWIDE                      Case No. 19-CV-01538-LHK
Northern District of California
 United States District Court




                                           P.C.,
                                  13                                                      ORDER GRANTING MOTION TO
                                                        Plaintiff,
                                                                                          DISMISS FOR LACK OF PERSONAL
                                  14                                                      JURISDICTION WITH LEAVE TO
                                                 v.
                                                                                          AMEND
                                  15
                                           GLOTRADE, et al.,                              Re: Dkt. No. 51
                                  16
                                                        Defendants.
                                  17

                                  18           LegalForce RAPC Worldwide, P.C. (“Plaintiff”) sued eighteen defendants, including
                                  19   WTMR, LLC (“Defendant”), for alleged violations of the Lanham Act, California’s False
                                  20   Advertising Law, and California’s Unfair Competition Law, as well as a claim for intentional
                                  21   interference with prospective economic advantage. ECF No. 1. Before the Court is Defendant’s
                                  22   motion to dismiss.1 ECF No. 18. Having considered the submissions of the parties, the relevant
                                  23   law, and the record in this case, the Court GRANTS Defendant’s motion to dismiss with leave to
                                  24

                                  25   1
                                        Defendant’s motion to dismiss contains a notice of motion that is separately paginated from the
                                  26   memorandum of points and authorities in support of the motion. See Mot. at 1-2. Civil Local
                                       Rule 7-2(b) provides that the notice of motion and points and authorities should be contained in
                                  27   one document with a combined limit of 25 pages. See Civ. Loc. R. 7-2(b).
                                                                                        1
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   amend.

                                   2   I.       BACKGROUND
                                   3        A. Factual Background

                                   4            Plaintiff is a California professional corporation with a principal place of business in

                                   5   Mountain View, California and a law office located in Tempe, Arizona. ECF No. 1 at ¶ 18

                                   6   (“Compl.”). Plaintiff “offers services including trademark preparation and prosecution, patent

                                   7   preparation and prosecution, copyright registration and counseling, international trademark and

                                   8   patent filings, and corporate formation and stock and equity structuring.” Id. ¶ 41. Plaintiff “has

                                   9   clients for intellectual property services in all 50 states and more than 300 cities and towns across

                                  10   America.” Id.

                                  11            Plaintiff alleges that companies, termed “Mailer Defendants,” “use publicly available

                                  12   trademark filer information to send targeted ‘solicitations’ to . . . trademark applicants.” Id. ¶¶ 2,
Northern District of California
 United States District Court




                                  13   43. The “‘solicitations’ are constructed to [deceptively] make the trademark applicant believe that

                                  14   an official U.S. government agency or the [United States Patent & Trademark Office (“USPTO”)]

                                  15   itself is sending a letter to them, raising fear among the unsuspecting public that they must pay

                                  16   large amounts of money or forfeit trademark rights.” Id. ¶ 2. These “Mailer Defendants” provide

                                  17   no real services and “result in no value to trademark owners.” Id.

                                  18            Plaintiff alleges that Mailer Defendants “appear to originate . . . [in] countries outside the

                                  19   United States (most frequently from eastern Europe).” Id. ¶ 3. As relevant to the instant motion to

                                  20   dismiss, Plaintiff asserts that Defendant is one such “Mailer Defendant,” and that Defendant lists a

                                  21   Washington, D.C. address for its business, but is actually located in Hungary. Id. ¶¶ 59-63.2

                                  22

                                  23   2
                                         Defendant filed a supporting declaration from Richard Popovics, the President of WTMR, LLC,
                                  24   who noted that Defendant is “a privately owned publishing company, incorporated in Delaware
                                       . . . [with] a current address at 601 13th Street, NW Suite 900 South, Washington, D.C. 20005.”
                                  25   ECF No. 52 ¶ 3 (“Popovics Decl.”). Popovics also explained that Defendant is not registered to
                                       do business in California and has no offices, employees, subsidiaries, or agents in California. Id.
                                  26   ¶ 9. Furthermore, Defendant does not maintain any bank accounts or financial accounts in
                                       California, and Defendant does not own or lease any real or personal property in California. Id.
                                  27   ¶¶ 10-11.
                                                                                           2
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   Defendant allegedly sends out unsolicited offers and directs recipients to pay a $980 registration

                                   2   fee to have the recipients’ trademark listed in Defendant’s publication. Id. ¶ 65. The unsolicited

                                   3   offer, however, fails to mention that trademark applications are a matter of public record and, once

                                   4   approved, trademark applications are published in the USPTO’s Official Gazette. Id. ¶ 66.

                                   5   Instead, the unsolicited offer is “deliberately constructed to deceive recipients into thinking the

                                   6   unsolicited offer is a bill so the recipient will send a check as a payment for something they think

                                   7   is already owed to protect a trademark.” Id. ¶ 80. Plaintiff alleges that it “has received over 40

                                   8   unsolicited offers from [Defendant] in the past year, directed to both RACP’s clients and to

                                   9   individuals employed by RAPC.” Id. ¶ 73. Defendant acknowledges that some trademark owners

                                  10   who received Defendant’s unsolicited offer “may reside in California,” Popovics Decl. ¶ 8, but

                                  11   that Plaintiff’s Complaint fails to allege whether it received Defendant’s unsolicited offers at its

                                  12   California office or its Arizona office or whether Plaintiff’s clients received Defendant’s
Northern District of California
 United States District Court




                                  13   unsolicited offers in California or out-of-state.3

                                  14          As a result of the Mailer Defendants’ actions, Plaintiff asserts that “significant business”

                                  15   was deceptively diverted to Mailer Defendants. Id. ¶ 198. Plaintiff also alleges that Plaintiff’s

                                  16   business reputation was harmed because Plaintiff “received inquiries from its clients confused

                                  17   about the unsolicited actions by the Mailer Defendants and worried that [Plaintiff’s] services to the

                                  18   clients were somehow deficient.” Id. ¶ 199. Plaintiff claims that it spent “valuable time and

                                  19   expenses to investigate the facts to appropriately advise its clients.” Id. ¶ 200.

                                  20       B. Procedural History
                                  21          On March 25, 2019, Plaintiff sued eighteen defendants and alleged the following causes of

                                  22   action: (1) violations of the Lanham Act, 15 U.S.C. § 1125(a); (2) violations of California’s False

                                  23   Advertising Law, Cal. Bus. & Prof. Code § 17500; (3) violations of California’s Unfair

                                  24

                                  25
                                       3
                                         Plaintiff attached a redacted copy of one of Defendant’s offers to the Complaint as Exhibit 13.
                                       See ECF No. 1-1, Ex. 13. According to Defendant, Exhibit 13 was sent to Arizona, not California.
                                  26   Popovics Decl. ¶ 14. Plaintiff never contests that Exhibit 13 was sent to its Arizona office and not
                                       its California office. Plaintiff also fails to proffer any evidence that its clients received
                                  27   Defendant’s unsolicited offer in California.
                                                                                            3
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   Competition Law, Cal. Bus. & Prof. Code § 17200; and (4) intentional interference with

                                   2   prospective economic advantage. Compl. ¶¶ 203-61. The eighteen defendants fell into two

                                   3   categories: “Mailer Defendants,” which are entities that directly engaged in the allegedly false

                                   4   advertising; and “Logistics Enablers,” which are companies that provided domestic mailing

                                   5   addresses to the foreign “Mailer Defendants” that facilitated the allegedly fraudulent conduct. Id.

                                   6   ¶ 1; see generally id. ¶¶ 203-61.

                                   7           To date, Plaintiff has voluntarily dismissed six of the seven “Logistics Enablers” and three

                                   8   of the eleven “Mailer Defendants.” ECF Nos. 16, 25, 28, 33, 42, 48, and 72. The final “Logistic

                                   9   Enabler” defendant filed a motion to dismiss based on personal jurisdiction, and the Court granted

                                  10   the motion with leave to amend on October 23, 2019. ECF No. 82. Six of the “Mailer

                                  11   Defendants” were served but did not appear, and the Clerk entered default against them. See ECF

                                  12   Nos. 47, 64, and 66.
Northern District of California
 United States District Court




                                  13           Of the two Mailer Defendants, one filed an answer (ECF No. 78), and the other one,

                                  14   Defendant, filed the instant motion to dismiss on July 22, 2019. ECF No. 51 (“Mot.”). Defendant

                                  15   contends that Plaintiff lacks Article III standing to bring this suit, personal jurisdiction over

                                  16   Defendant is absent, venue is improper in this district, and that Plaintiff fails to state a claim.

                                  17   Plaintiff filed an opposition on August 5, 2019, ECF No. 57 (“Opp.”), and Defendant filed a reply

                                  18   on August 12, 2019, ECF No. 63 (“Reply”).

                                  19   II.     LEGAL STANDARD
                                  20           In the instant motion, Defendant raises four grounds for dismissing Plaintiff’s Complaint:

                                  21   (1) lack of Article III standing, under Rule 12(b)(1); (2) lack of personal jurisdiction, under Rule

                                  22   12(b)(2); (3) improper venue, under Rule 12(b)(3); and (4) failure to state a claim, under Rule

                                  23   12(b)(6). Because Article III standing implicates constitutional limitations on our power to decide

                                  24   a case, the Court addresses Defendant’s standing argument first. Friery v. Los Angeles Unified

                                  25   Sch. Dist., 448 F.3d 1146, 1148 (9th Cir. 2006) (“As standing implicates Article III limitations on

                                  26   our power to decide a case, we must address it before proceeding to the merits.”). The Court then

                                  27
                                                                                           4
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   turns to Defendant’s personal jurisdiction argument. Because the Court resolves the case by

                                   2   addressing only Article III standing and personal jurisdiction, the Court confines its review of the

                                   3   applicable legal standards to those under Rules 12(b)(1) and 12(b)(2).

                                   4      A. Motion to Dismiss under Rule 12(b)(1)
                                   5          A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) tests whether the

                                   6   court has subject matter jurisdiction. While lack of “statutory standing” requires dismissal for

                                   7   failure to state a claim under Rule 12(b)(6), lack of Article III standing requires dismissal for want

                                   8   of subject matter jurisdiction under Rule 12(b)(1). See Nw. Requirements Utilities v. F.E.R.C.,

                                   9   798 F.3d 796, 808 (9th Cir. 2015) (“Unlike Article III standing, however, ‘statutory standing’ does

                                  10   not implicate our subject-matter jurisdiction.” (citing Lexmark Int’l, Inc. v. Static Control

                                  11   Components, Inc., 572 U.S. 118, 128 n.4 (2014)); Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th

                                  12   Cir. 2011). “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for Everyone
Northern District of California
 United States District Court




                                  13   v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).

                                  14          “In a facial attack, the challenger asserts that the allegations contained in a complaint are

                                  15   insufficient on their face to invoke federal jurisdiction.” Id. The court “resolves a facial attack as

                                  16   it would a motion to dismiss under Rule 12(b)(6): Accepting the plaintiff’s allegations as true and

                                  17   drawing all reasonable inferences in the plaintiff's favor, the court determines whether the

                                  18   allegations are sufficient as a legal matter to invoke the court’s jurisdiction.” Leite v. Crane Co.,

                                  19   749 F.3d 1117, 1121 (9th Cir. 2014).

                                  20          “[I]n a factual attack,” on the other hand, “the challenger disputes the truth of the

                                  21   allegations that, by themselves, would otherwise invoke federal jurisdiction.” Safe Air for

                                  22   Everyone, 373 F.3d at 1039. In resolving such an attack, unlike with a motion to dismiss under

                                  23   Rule (12)b(6), a court “may review evidence beyond the complaint without converting the motion

                                  24   to dismiss into a motion for summary judgment.” Id. Moreover, the court “need not presume the

                                  25   truthfulness of the plaintiff’s allegations.” Id. Once the defendant has moved to dismiss for lack

                                  26   of subject matter jurisdiction under Rule 12(b)(1), the plaintiff bears the burden of establishing the

                                  27
                                                                                          5
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   court’s jurisdiction. See Chandler v. State Farm Mut. Auto Ins. Co., 598 F.3d 1115, 1122 (9th Cir.

                                   2   2010).

                                   3      B. Motion to Dismiss under Rule 12(b)(2)
                                   4            In a motion challenging personal jurisdiction under Federal Rule of Civil Procedure

                                   5   12(b)(2), the plaintiff, as the party seeking to invoke the jurisdiction of the federal court, has the

                                   6   burden of establishing that jurisdiction exists. See Schwarzenegger v. Fred Martin Motor Co., 374

                                   7   F.3d 797, 800 (9th Cir. 2004). When the motion to dismiss constitutes a defendant’s initial

                                   8   response to the complaint, the plaintiff need only make a prima facie showing that personal

                                   9   jurisdiction exists. See Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir.

                                  10   1977). While a plaintiff cannot “simply rest on the bare allegations of its complaint,

                                  11   uncontroverted allegations in the complaint must be taken as true [and] [c]onflicts between parties

                                  12   over statements contained in affidavits must be resolved in the plaintiff’s favor.” Schwarzenegger,
Northern District of California
 United States District Court




                                  13   374 F.3d at 800 (quotation marks and citations omitted).

                                  14      C. Leave to Amend
                                  15            If the Court determines that a complaint should be dismissed, it must then decide whether

                                  16   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                  17   amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                  18   of Rule 15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.”

                                  19   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation

                                  20   marks omitted). When dismissing a complaint for failure to state a claim, “a district court should

                                  21   grant leave to amend even if no request to amend the pleading was made, unless it determines that

                                  22   the pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  23   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  24   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  25   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  26   (9th Cir. 2008).

                                  27
                                                                                          6
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                       III.      DISCUSSION
                                   1
                                                 Defendant moves to dismiss Plaintiff’s Complaint for lack of Article III standing, lack of
                                   2
                                       personal jurisdiction, improper venue, and failure to state a claim. Mot. at 11-26. Because the
                                   3
                                       Court must address jurisdictional concerns first, the Court begins its analysis with Defendant’s
                                   4
                                       argument that Plaintiff lacks Article III standing. Friery, 448 F.3d at 1148 (“As standing
                                   5
                                       implicates Article III limitations on our power to decide a case, we must address it before
                                   6
                                       proceeding to the merits.”). The Court then turns to Defendant’s contention that personal
                                   7
                                       jurisdiction is lacking. As explained below, the Court concludes that Plaintiff alleges Article III
                                   8
                                       standing but that the Court lacks personal jurisdiction over Defendant. Consequently, the Court
                                   9
                                       does not reach Defendant’s remaining arguments.
                                  10
                                              A. Article III Standing
                                  11
                                                 “From Article III's limitation of the judicial power to resolving ‘Cases’ and
                                  12
Northern District of California




                                       ‘Controversies,’ and the separation-of-powers principles underlying that limitation, we have
 United States District Court




                                  13
                                       deduced a set of requirements that together make up the ‘irreducible constitutional minimum of
                                  14
                                       standing.’” Lexmark, 572 U.S. at 125 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
                                  15
                                       (1992)). “[T]he irreducible constitutional minimum of standing contains three elements:” (1) an
                                  16
                                       injury in fact (2) that is fairly traceable to the challenged conduct of the defendant; and (3) that is
                                  17
                                       likely to be redressed by a favorable judicial decision. Lujan, 504 U.S. at 560-61. “The party
                                  18
                                       invoking federal jurisdiction bears the burden of establishing these elements . . . with the manner
                                  19
                                       and degree of evidence required at the successive stages of the litigation.” Id. at 561. “At the
                                  20
                                       pleading stage, general factual allegations of injury resulting from the defendant’s conduct may
                                  21
                                       suffice, for on a motion to dismiss we presume that general allegations embrace those specific
                                  22
                                       facts that are necessary to support the claim.” Id. (quotation marks and internal alterations
                                  23
                                       omitted).
                                  24
                                                 At the outset, the Court notes that Defendant conflates Article III standing and “statutory
                                  25
                                       standing.” See Mot. at 11-15. Defendant contends “[t]here is no Case or Controversy” between
                                  26
                                       the parties, but then proceeds to argue that Plaintiff’s suit does not come within the zone of
                                  27
                                                                                           7
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   interests for a Lanham Act false advertising claim and that Plaintiff’s injuries are not proximately

                                   2   caused by violations of the statute. Id. at 11. The “zone of interests” and “proximate causality”

                                   3   inquiries are relevant for “determin[ing] the meaning of the congressionally enacted provision

                                   4   creating a cause of action”—that is, whether a plaintiff has “statutory standing.” Lexmark, 572

                                   5   U.S. at 128-29.

                                   6          As the United States Supreme Court explained in Lexmark, “statutory standing” is a

                                   7   “misleading” term because “the absence of a valid . . . cause of action does not implicate subject-

                                   8   matter jurisdiction, i.e., the court’s statutory or constitutional power to adjudicate the case.”

                                   9   Lexmark, 572 U.S. at 128 n.4. Rather, “statutory standing,” insofar as courts continue to use the

                                  10   term, is simply a shorthand for determining, “using traditional tools of statutory interpretation,

                                  11   whether a legislatively conferred cause of action encompasses a particular plaintiff’s claim.” Id. at

                                  12   127. “In other words, we ask whether [a plaintiff] has a cause of action under the statute,” and this
Northern District of California
 United States District Court




                                  13   inquiry is entirely separate from whether a plaintiff has standing under Article III. Id. at 125-26,

                                  14   128.

                                  15          Nonetheless, because Defendant characterizes its argument as one involving Article III

                                  16   standing and because “standing implicates Article III limitations on our power to decide a case,”

                                  17   the Court construes Defendant’s argument as one contending that Plaintiff has not adequately

                                  18   alleged an injury in fact. See Friery, 448 F.3d at 1148. Additionally, Defendant’s argument is

                                  19   best construed as a facial attack whereby “the allegations contained in a complaint are insufficient

                                  20   on their face to invoke federal jurisdiction.” Safe Air for Everyone, 373 F.3d at 1039. The court

                                  21   “resolves a facial attack as it would a motion to dismiss under Rule 12(b)(6): Accepting the

                                  22   plaintiff’s allegations as true and drawing all reasonable inferences in the plaintiff's favor, the

                                  23   court determines whether the allegations are sufficient as a legal matter to invoke the court’s

                                  24   jurisdiction.” Leite, 749 F.3d at 1121.

                                  25          “To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a

                                  26   legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

                                  27
                                                                                          8
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016), as revised

                                   2   (May 24, 2016) (quoting Lujan, 504 U.S. at 560). “For an injury to be ‘particularized,’ it must

                                   3   affect the plaintiff in a personal and individual way.” Id. (quotation marks omitted). Additionally,

                                   4   “[a]n injury in fact must also be ‘concrete’ . . . that is, it must actually exist.” Id.

                                   5           Here, Plaintiff alleges that Defendant sends out deceptive, unsolicited offers and directs

                                   6   recipients to pay a $980 registration fee to have the recipients’ trademark listed in Defendant’s

                                   7   publication, even though trademark applications are a matter of public record and, once approved,

                                   8   are published in the USPTO’s Official Gazette. Compl. ¶¶ 65-66. Plaintiff alleges that

                                   9   Defendant’s unsolicited offer is “deliberately constructed to deceive recipients into thinking the

                                  10   unsolicited offer is a bill so the recipient will send a check as a payment for something they think

                                  11   is already owed to protect a trademark.” Id. ¶ 80. As a result of Defendants’ actions, Plaintiff

                                  12   asserts that “significant business” was deceptively diverted to Mailer Defendants. Id. ¶ 198.
Northern District of California
 United States District Court




                                  13   Plaintiff also alleges that Plaintiff’s business reputation was harmed because Plaintiff “received

                                  14   inquiries from its clients confused about the unsolicited actions by the Mailer Defendants and

                                  15   worried that [Plaintiff’s] services to the clients were somehow deficient.” Id. ¶ 199. Plaintiff

                                  16   claims that it spent “valuable time and expenses to investigate the facts to appropriately advise its

                                  17   clients.” Id. ¶ 200.

                                  18           Under Lexmark, “allegations of lost sales and damage to . . . business reputation” are

                                  19   sufficient to “give [a plaintiff] standing under Article III to press [a] false-advertising claim.” 572

                                  20   U.S. at 125. Plaintiff’s allegations are admittedly general, but they sufficiently allege damage to

                                  21   business reputation caused by Defendant’s alleged false advertising. See Lujan, 504 U.S. at 561

                                  22   (“At the pleading stage, general factual allegations of injury resulting from the defendant’s

                                  23   conduct may suffice, for on a motion to dismiss we presume that general allegations embrace

                                  24   those specific facts that are necessary to support the claim.” (quotation marks and internal

                                  25   alterations omitted)). According to Plaintiff, Defendant’s unsolicited offers “confused” clients and

                                  26   led them to believe that Plaintiff’s “services . . . were somehow deficient,” thereby leading to

                                  27
                                                                                            9
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   reputational injury. Compl. ¶ 199. At this stage, that is enough, especially as the Court must

                                   2   “[a]ccept[] the plaintiff’s allegations as true and draw[] all reasonable inferences in the plaintiff's

                                   3   favor.” Leite, 749 F.3d at 1121; see also Homeland Housewares, LLC v. Sharkninja Operating

                                   4   LLC, 2016 WL 4154676, at *2-3 (C.D. Cal. Aug. 2, 2016) (holding that allegations that a

                                   5   defendant’s false advertising damaged the reputation of a plaintiff’s products in the mind of

                                   6   consumers and retail buyers were sufficient to allege an injury in fact).

                                   7          Accordingly, Plaintiff adequately alleges an injury in fact at this stage of the litigation and

                                   8   therefore has Article III standing to pursue its false advertising claim. The Court thus DENIES

                                   9   Defendant’s motion to dismiss for lack of subject matter jurisdiction. The Court now turns to

                                  10   Defendant’s personal jurisdiction argument.

                                  11      B. Personal Jurisdiction
                                  12          Defendant contends that Plaintiff fails to allege personal jurisdiction over Defendant.
Northern District of California
 United States District Court




                                  13   “Where a defendant moves to dismiss a complaint for lack of personal jurisdiction, the plaintiff

                                  14   bears the burden of demonstrating that jurisdiction is appropriate.” Schwarzenegger, 374 F.3d at

                                  15   800. “Where, as here, the motion is based on written materials rather than an evidentiary hearing,

                                  16   the plaintiff need only make a prima facie showing of jurisdictional facts. In such cases, we only

                                  17   inquire into whether [the plaintiff’s] pleadings and affidavits make a prima facie showing of

                                  18   personal jurisdiction.” Id. (quotation marks omitted).

                                  19          To determine the propriety of asserting personal jurisdiction over a defendant, the Court

                                  20   examines whether such jurisdiction is permitted by the applicable state’s long-arm statute and

                                  21   comports with the demands of federal due process. Harris Rutsky & Co. Ins. Servs., Inc. v. Bell &

                                  22   Clements, Ltd., 328 F.3d 1122, 1129 (9th Cir. 2003) (determining scope of California’s long-arm

                                  23   statute and examining federal due process requirements). California’s long-arm statute, Cal. Civ.

                                  24   Proc. Code § 410.10, is coextensive with federal due process requirements, and therefore the

                                  25   jurisdictional analyses under state law and federal due process merge into one. See Cal. Civ. Proc.

                                  26   Code § 410.10 (“[A] court of this state may exercise jurisdiction on any basis not inconsistent with

                                  27
                                                                                          10
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   the Constitution of this state or of the United States.”); Mavrix Photo, Inc. v. Brand Techs., Inc.,

                                   2   647 F.3d 1218, 1223 (9th Cir. 2011) (“California’s long-arm statute, Cal. Civ. Proc. Code

                                   3   § 410.10, is coextensive with federal due process requirements, so the jurisdictional analyses

                                   4   under state law and federal due process are the same.”). For a court to exercise personal

                                   5   jurisdiction over a defendant consistent with due process, that defendant must have “certain

                                   6   minimum contacts” with the relevant forum “such that the maintenance of the suit does not offend

                                   7   traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.

                                   8   310, 316 (1945) (quotation marks omitted). In addition, “the defendant’s ‘conduct and connection

                                   9   with the forum State’ must be such that the defendant ‘should reasonably anticipate being haled

                                  10   into court there.’” Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990) (quoting World-Wide

                                  11   Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

                                  12          Courts “recognize[] two types of personal jurisdiction: ‘general’ (sometimes called ‘all-
Northern District of California
 United States District Court




                                  13   purpose’) jurisdiction and ‘specific’ (sometimes called ‘case-linked’) jurisdiction.” Bristol-Myers

                                  14   Squibb Co. v. Superior Court of Cal., San Francisco Cty., 137 S. Ct. 1773, 1779 (2017) (quoting

                                  15   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 918 (2011)). General

                                  16   jurisdiction exists where a defendant is physically present or where a defendant’s activities in the

                                  17   state are so “continuous and systematic” such that the contacts approximate physical presence in

                                  18   the forum state. See Schwarzenegger, 374 F.3d at 801 (citation omitted). “A court with general

                                  19   jurisdiction may hear any claim against that defendant, even if all the incidents underlying the

                                  20   claim occurred in a different State,” “[b]ut only a limited set of affiliations with a forum will

                                  21   render a defendant amenable to general jurisdiction in that State.” Id. at 1780. Plaintiff does not

                                  22   allege that general jurisdiction is proper here.

                                  23          Rather, Plaintiff contends that the Court has specific jurisdiction over Defendant. Opp. at

                                  24   7-12. Specific jurisdiction is proper when a suit “aris[es] out of or relate[s] to the defendant’s

                                  25   contacts with the forum.” Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414

                                  26   n.8 (1984). Whether a court has specific jurisdiction over a nonresident defendant “focuses on the

                                  27
                                                                                          11
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   relationship among the defendant, the forum, and the litigation,” and “the defendant’s suit-related

                                   2   conduct must create a substantial connection with the forum.” Walden v. Fiore, 571 U.S. 277, 285

                                   3   (2014). “When there is no such connection, specific jurisdiction is lacking regardless of the extent

                                   4   of a defendant’s unconnected activities in the State.” Bristol-Myers, 137 S. Ct. at 1781; see

                                   5   Goodyear, 564 U.S. at 931 n.6 (“[E]ven regularly occurring sales of a product in a State do not

                                   6   justify the exercise of jurisdiction over claims unrelated to those sales.” (emphasis added)).

                                   7           1. Specific Jurisdiction
                                   8           For specific jurisdiction, the Ninth Circuit has adopted a three-prong test that requires the

                                   9   plaintiff to show that: (1) the defendant purposefully directed its activities at residents of the forum

                                  10   or purposefully availed itself of the privilege of doing business in the forum; (2) the plaintiff’s

                                  11   claim arises out of or relates to those activities; and (3) the assertion of personal jurisdiction is

                                  12   reasonable and fair. Schwarzenegger, 374 F.3d at 802. It is the plaintiff’s burden to plead
Northern District of California
 United States District Court




                                  13   allegations satisfying the first two prongs. Id. If the plaintiff does so, the burden shifts to the

                                  14   defendant to show why the exercise of personal jurisdiction would not be reasonable and fair. Id.

                                  15           The parties contest the first two prongs of the specific jurisdiction test. Mot. at 16; Opp. at

                                  16   8 n.2. The Court holds that specific jurisdiction—and therefore personal jurisdiction—is absent

                                  17   here because Plaintiff fails to allege that the claims arise out of or relate to Defendant’s forum-

                                  18   related activities. Because the Court resolves this case on the second prong of the specific

                                  19   jurisdiction inquiry, the Court declines to address the arguments pertaining to the first prong.

                                  20               a. Arise Out of Defendant’s Forum-Related Activities
                                  21           Plaintiff bears the burden of demonstrating that jurisdiction is appropriate, and specifically,

                                  22   that Plaintiff’s claims arise out of or relate to Defendant’s forum-related activities.

                                  23   Schwarzenegger, 374 F.3d at 800, 802. The Ninth Circuit applies a “but for” test to analyze the

                                  24   “arises out of” requirement. Menken v. Emm, 503 F.3d 1050, 1058 (9th Cir. 2007). Under this

                                  25   inquiry, a “plaintiff must show that ‘but for’ the defendant’s forum-related conduct, the injury

                                  26   would not have occurred.” San Diego Cty. Credit Union v. Citizens Equity First Credit Union,

                                  27
                                                                                          12
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   325 F. Supp. 3d 1088, 1101 (S.D. Cal. 2018) (quotation marks omitted).

                                   2           Plaintiff, in a single sentence, asserts that it satisfies the “arises out of” requirement

                                   3   because Defendant “directly sends mail to California residents and would then receive ill-gotten

                                   4   checks from California residents.” Opp. at 11. Plaintiff, however, never alleges any of the

                                   5   California residents who received Defendant’s unsolicited offers were Plaintiff’s clients. Nor does

                                   6   Plaintiff allege that it received Defendant’s offer in California as opposed to in Arizona. See

                                   7   supra n.3; Compl. ¶ 18 (noting that Plaintiff has offices in Mountain View, California and Tempe,

                                   8   Arizona and that Plaintiff has clients “in all 50 states and more than 300 cities and towns across

                                   9   America”).

                                  10           This defect is fatal for Plaintiff’s personal jurisdiction argument. The United States

                                  11   Supreme Court has repeatedly reiterated that it is “the defendant’s suit-related conduct [that] must

                                  12   create a substantial connection with the forum.” Walden, 571 U.S. at 285. “When there is no such
Northern District of California
 United States District Court




                                  13   connection, specific jurisdiction is lacking regardless of the extent of a defendant’s unconnected

                                  14   activities in the State.” Bristol-Myers, 137 S. Ct. at 1781; see also Goodyear, 564 U.S. at 931 n.6

                                  15   (“[E]ven regularly occurring sales of a product in a State do not justify the exercise of jurisdiction

                                  16   over claims unrelated to those sales.” (emphasis added)). Indeed, Bristol-Myers is particularly

                                  17   instructive to this case.

                                  18           In Bristol-Myers, “[a] group of plaintiffs—consisting of 86 California residents and 592

                                  19   residents from 33 other States—filed eight separate complaints in California Superior Court.” 137

                                  20   S. Ct. at 1778. The California Supreme Court held that specific jurisdiction was proper over both

                                  21   residents and nonresidents alike because “the strength of the requisite connection between the

                                  22   forum and the specific claims at issue [could be] relaxed [because] the defendant ha[d] extensive

                                  23   forum contacts that [were] unrelated to [the nonresidents’] claims.” Id. at 1781. The United

                                  24   States Supreme Court reversed and concluded that “[f]or specific jurisdiction, a defendant’s

                                  25   general connections with the forum are not enough,” and that rather, “there must be an affiliation

                                  26   between the forum and the underlying controversy, principally, an activity or an occurrence that

                                  27
                                                                                           13
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   takes place in the forum State.” Id. (quotation marks and internal alterations omitted). A contrary

                                   2   holding, the United States Supreme Court held, would conflate specific and general jurisdiction

                                   3   and elide important distinctions between the two. See id. (“Under the California [Supreme

                                   4   Court’s] approach, the strength of the requisite connection between the forum and the specific

                                   5   claims at issue is relaxed if the defendant has extensive forum contacts that are unrelated to those

                                   6   claims. Our cases provide no support for this approach, which resembles a loose and spurious

                                   7   form of general jurisdiction.”).

                                   8          Here, the only evidence Plaintiff proffered was a redacted copy of one of Defendant’s

                                   9   offers that Plaintiff received. See ECF No. 1-1, Ex. 13. According to Defendant, however, that

                                  10   offer was sent to Arizona, not California, Popovics Decl. ¶ 14, and Plaintiff never contests

                                  11   Defendant’s assertion. Furthermore, Plaintiff also fails to proffer any evidence that its clients

                                  12   received Defendant’s unsolicited offer in California. Therefore, because Plaintiff fails to allege
Northern District of California
 United States District Court




                                  13   that any California residents who received Defendant’s solicitations were Plaintiff’s clients—or

                                  14   that Plaintiff received solicitations in California versus Arizona—Defendant’s forum-related

                                  15   activities cannot be characterized as a but-for cause of Plaintiff’s claims and injuries. Plaintiff’s

                                  16   claims and injuries did not arise because Defendant may have sent unsolicited offers to California

                                  17   residents unconnected to Plaintiff or this lawsuit. “[S]pecific jurisdiction is confined to

                                  18   adjudication of issues deriving from, or connected with, the very controversy that establishes

                                  19   jurisdiction.” Bristol-Meyers, 137 S. Ct. at 1780 (quotation marks omitted); see Goodyear, 564

                                  20   U.S. at 931 n.6 (“[E]ven regularly occurring sales of a product in a State do not justify the exercise

                                  21   of jurisdiction over claims unrelated to those sales.” (emphasis added)). Those residents who

                                  22   received Defendant’s unsolicited offer in California may be able to assert personal jurisdiction

                                  23   over Defendant, but with the facts as currently pled, Plaintiff may not. In other words, in the

                                  24   instant case, the Court lacks personal jurisdiction over Defendant.

                                  25          Accordingly, the Court GRANTS Defendant’s motion to dismiss for lack of personal

                                  26   jurisdiction. Nonetheless, because granting Plaintiff an additional opportunity to amend the

                                  27
                                                                                         14
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1   complaint would not be futile, cause undue delay, or unduly prejudice Defendants, and Plaintiff

                                   2   has not acted in bad faith, the Court GRANTS Plaintiff leave to amend. See Leadsinger, Inc., 512

                                   3   F.3d at 532.

                                   4          2. Jurisdictional Discovery
                                   5          Plaintiff makes a request for jurisdictional discovery in the event the Court determines that

                                   6   Plaintiff has not sufficiently pleaded facts to support personal jurisdiction. Opp. at 12-13.

                                   7   “[D]iscovery should ordinarily be granted where pertinent facts bearing on the question of

                                   8   jurisdiction are controverted or where a more satisfactory showing of the facts is necessary.” Laub

                                   9   v. U.S. Dep’t of the Interior, 342 F.3d 1080, 1093 (9th Cir. 2003) (quotation marks omitted). A

                                  10   court can deny jurisdictional discovery, however, “when it is clear that further discovery would

                                  11   not demonstrate facts sufficient to constitute a basis for jurisdiction,” Am. W. Airlines, Inc. v.

                                  12   GPA Group, Ltd., 877 F.2d 793, 801 (9th Cir. 1989) (quotation marks omitted), or where the
Northern District of California
 United States District Court




                                  13   request for discovery is “based on little more than a hunch that it might yield jurisdictionally

                                  14   relevant facts,” Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008). Because discovery

                                  15   could demonstrate facts sufficient to confer jurisdiction, see Am. W. Airlines, Inc., 877 F.2d at 801,

                                  16   the Court therefore permits jurisdictional discovery.

                                  17   IV.    CONCLUSION
                                  18          For the foregoing reasons, the Court DENIES Defendant’s motion to dismiss for lack of

                                  19   subject matter jurisdiction. The Court GRANTS Defendant’s motion to dismiss for lack of

                                  20   personal jurisdiction with leave to amend and GRANTS Plaintiff’s request for jurisdictional

                                  21   discovery. Plaintiff shall file any amended complaint within 30 days of this Order. Failure to file

                                  22   an amended complaint within 30 days or failure to cure the deficiencies identified herein or in

                                  23   Defendant’s motion to dismiss will result in dismissal of Plaintiff’s claims against Defendant with

                                  24   prejudice. Plaintiff may not add new causes of action or parties without a stipulation or leave of

                                  25   the Court.

                                  26   IT IS SO ORDERED.

                                  27
                                                                                         15
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
                                   1

                                   2   Dated: November 14, 2019

                                   3                                          ______________________________________
                                                                              LUCY H. KOH
                                   4                                          United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                               16
                                  28   Case No. 19-CV-01538-LHK
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION WITH LEAVE TO
                                       AMEND
